Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on June 24, 2019.  
2.   Claim(s) 1-5 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, the amended portion “wherein the specified de-identification requirements are not applied to the data records of the first dataset,” is not taught in the original claims or specification. The closest explanation of de-identification requirements is mentioned in Applicant specification paragraph 38,  wherein it states de-identification module may de-identify the selected general-purpose records according to the requirements of a particular legal privacy framework, or by general data de-identification approaches. Appropriate clarification and correction is required.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, it is unclear wherein “used after de-identification according to specified de-identification requirements.” The specified de-identification requirements are not mentioned in the specification. Paragraph 4 of specification states, “The data records of the second dataset within selected regions of interestingness, are de-identified according to the specified de-identification requirements.” The specified de-identification requirements are not mentioned/taught in any other part of specification. Appropriate clarification and correction is required.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Independent Claim(s) 1 is directed to a system using datasets to support research study. The claim(s) recite(s) representing within a model data records of a first dataset, wherein the data records of the first dataset are authorized for the research study by associated entities; representing within the model data records from a second dataset, wherein the data records from the second dataset are relevant for supporting objectives of the research study, correspond to entities other than those associated with the first dataset, and used after de-identification according to specified de-identification requirements; identifying one or more regions of interestingness in the model for supporting the research study, wherein a selected region of interestingness includes data records from the first and second datasets; and de-identifying the data records of the second dataset within selected regions of interestingness according to the specified de-identification requirements.
The limitations of representing within a model data records of a first dataset, wherein the data records of the first dataset are authorized for the research study by associated entities; representing within the model data records from a second dataset, wherein the data records from the second dataset are relevant for supporting objectives of the research study, correspond to entities other than those associated with the first dataset, and used after de-identification according to specified de-identification requirements; identifying one or more regions of interestingness in the model for supporting the research study, wherein a selected region of interestingness includes data records from the first and second datasets; and de-identifying the data records of the second dataset within selected regions of interestingness according to the specified de-identification requirements, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of a Mental Process concepts performed in the human mind (including an observation, evaluation, judgment, opinion), but for the 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of using a “processing system comprising memory” to perform all of the representing within a model data records of a first dataset, wherein the data records of the first dataset are authorized for the research study by associated entities; representing within the model data records from a second dataset, wherein the data records from the second dataset are relevant for supporting objectives of the research study, correspond to entities other than those associated with the first dataset, and used after de-identification according to specified de-identification requirements; identifying one or more regions of interestingness in the model for supporting the research study, wherein a selected region of interestingness includes data records from the first and second datasets; and de-identifying the data records of the second dataset within selected regions of interestingness according to the specified de-identification requirements steps. The “processing system comprising memory” is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing computer-executable instructions for implementing the specified logical function(s)) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Claim 1 has additional limitations (i.e., processing system comprising memory). Looking to the specification, these components are described at a high level of generality (¶ 19; Client 107 includes a 
Dependent claims 2-5 include all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Mental Processes,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claims 1-5 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US 20170255790 A1 to Barrett et al. in view of Pub. No.: US 20070118399 A1 to Avinash et al.

As per Claim 1, Barrett et al. teaches the method, in a data processing system comprising at least one processor and at least one memory, the at least one memory comprising instructions executed by the at least one processor to cause the at least one processor to utilize a dataset for supporting a research study, the method comprising (see Barrett et al. paragraph 295; one or more storage subsystems 1610, comprising hardware and software components used for storing data and program instructions, such as system memory 1618 and computer-readable storage media 1616.  The system memory 1618 and/or computer-readable storage media 1616 may store program instructions that are loadable and executable on processing units):
-- identifying one or more regions of interestingness in the model for supporting the research study, wherein a selected region of interestingness includes data records from datasets (see Barrett et al. paragraph 76; The automated or semi-automated process may use machine learning and/or a crawler of one or more data stores (e.g., a journal-article data store or particular journal data stores).  For example, a crawler may detect addition of new research content objects at a data store and determine whether any of the research content objects correspond to a variant of one or more genes of interest (e.g. region of interestingness).  If so, an identifier of a given research content object (e.g., a link) can be tagged with an identifier of a gene of interest and an identifier of a variant.  Also see Barrett et al. paragraph 144; Subject identifier data store 203 may include data provided by assessment system 105 that can be used for 
Barrett et al. teaches above quasi-identifiers and research study by associated entities, however fails to teach:
-- the first and second datasets;
-- representing within a model data records of a first dataset, wherein the data records of the first dataset are authorized for the research study by associated entities;
-- representing within the model data records from a second dataset, wherein the data records from the second dataset are relevant for supporting objectives of the research study, correspond to entities other than those associated with the first dataset, and used after de-identification according to specified de-identification requirements; and
-- de-identifying the data records of the second dataset within selected regions of interestingness according to the specified de-identification requirements.
Jafer teaches the database 101 stores and maintains one or more datasets 102.  In some embodiments, the dataset 102 may be a relational dataset.  A relational database or a dataset is a collection of data items organized as a set of formally-described tables from which data can be accessed or reassembled in different ways without having to reorganize the database tables.  The dataset 102 includes a plurality of records.  Each record may include one or more fields containing information.  For example, in case of a medical dataset, the record may include fields containing information of patients such as, but not limited to, name of patient, disease, length of stay, admission year, birth month, birth year and so forth (e.g. directed identifiers).  In some embodiments, each record may include a set of quasi-identifier attributes (hereinafter referred to as "QI attributes") and a set of non-Quasi-Identifier attributes (hereinafter referred to as "non-QI attributes") (see Jafer Col 9 || 64-67 to Col 10 || 1-14).

Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Jafer within the systems/methods as taught by reference Barrett et al. with the motivation of providing de-duplicated datasets, therefore reducing the processing time and increases the efficiency of the system (see Jafer Col 21 || 56-58).

As per Claim 2, Barrett et al. and Jafer teach the method of claim 1, wherein identifying one or more regions of interestingness further comprises:
-- selecting a region of interestingness that is most relevant to supporting the research study (see Barrett et al. paragraph 76).
The obviousness of combining the teachings of Barrett et al. and Jafer are discussed in the rejection of claim 1, and incorporated herein.

As per Claim 3, Barrett et al. and Jafer teach the method of claim 1, wherein the data records from the second data set that are relevant for supporting objectives of the research comprise data records from the second data set that fit within a region of interestingness (see Jafer Col 9 || 64-67 to Col 10 || 1-14, Col 14 || 9-21).
The obviousness of combining the teachings of Barrett et al. and Jafer are discussed in the rejection of claim 1, and incorporated herein.


The obviousness of combining the teachings of Barrett et al. and Jafer are discussed in the rejection of claim 1, and incorporated herein.

As per Claim 5, Barrett et al. and Jafer teach the computer system of claim 6, wherein each region of interestingness  (see Barrett et al. paragraph 76) is identified by analyzing the data records from the first and second datasets to find clusters of records (see Jafer Col 9 || 64-67 to Col 10 || 1-14, Col 14 || 9-21).
The obviousness of combining the teachings of Barrett et al. and Jafer are discussed in the rejection of claim 1, and incorporated herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pub. No.: US 20170103232 A1 to Scaiano et al.: Smart suppression using re-identification risk measurement. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD B WINSTON III whose telephone number is (571)270-7780.  The examiner can normally be reached on M-F 1030 to 1830.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/E.B.W/             Examiner, Art Unit 3626                                                                                                                                                                                           
/ROBERT W MORGAN/             Supervisory Patent Examiner, Art Unit 3626